818 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick L. JERRY, Plaintiff-Appellant,v.UAW-LOCAL 735;  GMC-Hydra-Matic Division, Defendants-Appellees.
No. 86-1873.
United States Court of Appeals, Sixth Circuit.
May 20, 1987.

Before KEITH and NORRIS, Circuit Judges;  and PECK, Senior Circuit Judge.

ORDER

1
The plaintiff has appealed from the order filed August 25, 1986, and entered September 10, 1986, denying his Rule 60(b), Federal Rules of Civil Procedure, motions to vacate the summary judgments for the defendants.  Pending in this court are plaintiff's motion to reconsider his motion to perpetrate testimony, motion for leave to amend defective jurisdiction, motion for a decision on the motion to amend defective jurisdiction, motion against fraud upon the court and motion for a special determination on the motion against fraud upon the court.  Briefs have been filed by the parties.  Pursuant to Rule 9(a), Rules of the Sixth Circuit, this appeal has been referred to a panel of the court for consideration.  Upon examination of the documents filed in this court and the district court record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff was discharged from employment after a series of disciplinary actions were taken by General Motors against him.  Grievances were filed regarding the disciplinary actions and his discharge.  A representative of the International UAW settled all four grievances and plaintiff was awarded reinstatement, back pay, and amendment of the suspensions recorded in his work record.  Plaintiff failed to report to work and was eventually terminated.


3
In the complaint filed in the district court, plaintiff sought recision of the settlement and an award of monetary relief.  Summary judgments were entered in favor of the defendants after determining that plaintiff had failed to allege facts sufficient to state a cause of action.  After receiving numerous motions over a four-year period, the district court entered an order denying plaintiff's Rule 60(b), Federal Rules of Civil Procedure, motions to vacate.  Plaintiff appealed from that order.


4
A ruling on a Rule 60(b), Federal Rules of Civil Procedure, motion to vacate is appealable but it does not bring under review the final judgment.  Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  The abuse of discretion standard of review is applied to an appeal from the denial of a Rule 60(b) motion.  Smith v. Secretary of Health and Human Services, 776 F.2d 1330 (6th Cir. 1985);  Jasany v. United States Postal Service, 755 F.2d 1244 (6th Cir. 1985).  The motions filed by plaintiff merely restated matters which were before the district court at the time the summary judgments were granted.  This court therefore concludes that the district court did not err in denying the motions to vacate.


5
Accordingly, the plaintiff's motions are denied and the order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.